Citation Nr: 0909474	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  07-08 220	)	DATE
	)
	)

On appeal from the
Malcom Randall Department of Veterans Affairs Medical Center 
in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at a private medical facility on 
October 16, 2005.  


WITNESSES AT HEARING ON APPEAL

Appellant and friend 


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel





INTRODUCTION

The veteran served on active duty from December 1960 to 
December 1964.  

This appeal arises from December 2005 and January 2006 
administrative determinations of the Malcom Randall 
Department of Veterans Affairs (VA) Medical Center in 
Gainesville, Florida.  


FINDINGS OF FACT

1.  On October 16, 2005, the veteran incurred medical 
expenses at a private hospital emergency room, Florida 
Hospital Waterman, for the treatment of shortness of breath 
and focal pneumonitis.  

2.  The Veteran has testified the VA facility was 86 miles 
away.  

3.  The Veteran had been receiving medical services from VA 
within 24 months of receiving emergency care on October 16, 
2005.  

4.  The Veteran is financially liable to the provider of his 
emergency treatment received on October 16, 2005.  

5.  The Veteran has no coverage under a health-plan contract 
for payment or reimbursement for the emergency treatment.  

6.  The emergency treatment was not furnished for injury 
caused by an accident or work related injury.  

7.  Service connection is not in effect for any service-
connected disability.  

8.  The private medical care rendered on October 16, 2005, 
was for a medical emergency of such a nature that a prudent 
layperson could reasonably expect the absence of immediate 
medical attention to result in placing the health of the 
individual in serious jeopardy.  


CONCLUSION OF LAW

Criteria for payment or reimbursement of unauthorized medical 
expenses incurred at a private hospital on October 16, 2005, 
have been met.  38 U.S.C.A. §§ 1725 (West Supp. 2002); 38 
C.F.R. §§ 17.1000-1008 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board of Veterans' Appeals (Board) finds that VA has 
substantially satisfied the duties to notify and assist the 
Veteran with his claim.  To the extent that there may be any 
deficiency of notice or assistance, there is no prejudice to 
the veteran in proceeding with this appeal given the fully 
favorable nature of the Board's decision.  

Relevant Laws and Regulations.  Reimbursement or payment was 
denied under the Veterans Millennium Health Care and Benefits 
Act, Public Law 106- 177, referred to as the "Millennium Bill 
Act."  The Millennium Bill Act provides payment or 
reimbursement for emergency services for non-service 
connected conditions in non-VA facilities.  The statute is 
codified at U.S.C.A. § 1725 (West Supp. 2002) and regulations 
regarding its implementation appear at 38 C.F.R. §§ 17.1000-
1008 (2008).  

Payment or reimbursement under 38 U.S.C. 1725 for emergency 
services  may be made only if all of the following conditions 
are met: 
(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;  

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health  (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical  attention to result in placing 
the health of the individual in serious  jeopardy, serious 
impairment to bodily functions, or serious dysfunction  of 
any bodily organ or part); 

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them beforehand would not 
have been considered reasonable by a prudent layperson (as an 
example, these  conditions would be met by evidence 
establishing that a veteran was  brought to a hospital in an 
ambulance and the ambulance personnel  determined that the 
nearest available appropriate level of care was at a  non-VA 
medical center); 

(d) The claim for payment or reimbursement for any medical 
care  beyond the initial emergency evaluation and treatment 
is for a continued  medical emergency of such a nature that 
the veteran could not have been  safely discharged or 
transferred to a VA or other Federal facility (the  medical 
emergency lasts only until the time the veteran becomes  
stabilized); 

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical  services under authority of 38 U.S.C. 
chapter 17 within the 24-month  period preceding the 
furnishing of such emergency treatment; 

(f) The veteran is financially liable to the provider of 
emergency  treatment for that treatment; 

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency  treatment (this condition cannot be met if the 
veteran has coverage  under a health-plan contract but 
payment is barred because of a failure  by the veteran or the 
provider to comply with the provisions of that  health-plan 
contract, e.g., failure to submit a bill or medical records  
within specified time limits, or failure to exhaust appeals 
of the  denial of payment); 

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such  treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the  provider; and 

(i) The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (38 U.S.C.A. 
§ 1728 authorizes VA  payment or reimbursement for emergency 
treatment to a limited group of veterans, primarily those who 
receive emergency treatment for a service- connected 
disability).  38 C.F.R. § 17.1002 (2008).  

Factual Background and Analysis.  Records from the Florida 
Hospital Waterman Emergency Department reveal the Veteran 
sought treatment on October 16, 2005 for symptoms of 
shortness of breath and a productive cough.  A magnetic 
resonance imaging (MRI) revealed likely focal pneumonitis.  
The Veteran was given a prescription for antibiotics.  A 
sheet of aftercare instructions based on use of antibiotics 
informed the Veteran that any symptoms of wheezing should be 
observed.  The records do not list any other insurer besides 
VA.  

The Veteran appeared and gave testimony before the 
undersigned Veterans Law Judge in February 2008.  He 
explained that the Gainesville VA Medical Center was 86 miles 
away and he sought treatment 2 miles away.  (T-6).  He had 
been receiving treatment from VA for heart problems.  He had 
been discharged from the hospital on October 12, 2005.  (T-5)  
VA had been providing medical treatment at Shans Hospital, 
which was across the street from the VA Medical Center.  He 
developed shortness of breath and went to the closest medical 
facility for care on October 16, 2005.  

The December 2006 statement of the case indicates the Veteran 
has no service connected disabilities.  

After reviewing the evidence the Board has found the criteria 
for reimbursement of medical expense incurred at a private 
facility on October 16, 2005 have been met.  The treatment 
received was performed at the emergency room.  The closest VA 
facility was 86 miles away.  The Veteran had been receiving 
VA authorized medical care up until October 12th, 2005 when 
he was discharged from Shans Hospital.  (T-5).  There is no 
evidence of record that demonstrates anyone other than the 
Veteran is financially liable to the provider of emergency 
treatment.  There is no documentation indicating the Veteran 
had any medical insurance coverage.  The treatment received 
was due to an infection and there is no evidence of any 
injury, accident or work related injury.  As a non-service 
connected Veteran, he is not eligible for VA treatment under 
38 U.S.C.A. § 1728.  

The VA Medical Center denied reimbursement on the basis that 
his symptoms were not of such severity as to require 
emergency medical care.  The regulations clearly define the 
standard as that of a "prudent layperson."  In this 
situation when the Veteran had recently had heart surgery and 
only been discharged four days prior to October 16, 2005, it 
is not unreasonable to conclude that failure to seek 
immediate medical attention for shortness of breath might 
result in placing the Veteran in serious jeopardy.  The MRI 
revealed evidence of pneumonitis.  The Veteran's symptoms of 
shortness of breath, combined with his history of heart 
problems would lead a prudent layperson to reasonably expect 
that delay in seeking medical attention would be hazardous to 
his life or health.  

All of the conditions set out for reimbursement of emergency 
services at 38 C.F.R. § 17.1002 (2008) have been met.  
Reimbursement or payment of expenses incurred on October 16, 
2005 at a private facility is warranted.  





ORDER

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred on October 16, 2005, at the Florida 
Hospital Waterman is granted, subject to the laws and 
regulations governing the award of monetary benefits.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


